Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 17-29 drawn to a PDL-1 molecule) in the reply filed on September 18, 2019, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific PDL-1 molecule as SEQ ID NO: 28 with the following 10 mutations: 1W, 36E, 38H, 40F, 47F, 48S, 95T, 97L, 99G, and 101K) in the reply filed on September 18, 2019, is acknowledged.  
Please note that elected SEQ ID NO: 28 is free of the prior art because there is not teaching or suggestion in the art to mutate the wild-type PDL-1 amino acid sequence at the specific 10 amino acids to arrive at the amino acid sequence of SEQ ID NO: 28.  As such, the search is expanded as discussed below. 

Status of Claims
Claims 1-16 were originally filed on April 10, 2018. 
The amendment received on April 10, 2018, canceled claims 1-16; and added new claims 17-30.  The amendment received on April 27, 2020, canceled claims 17-22; amended claims 23, 25, 27-29; and added new claims 31-33.  The amendment received on December 4, 2020, canceled claim 31; amended claims 23, 25, and 28; and added new claims 34-40.
Claims 23-30 and 32-40 are currently pending and claims 23-29 and 32-40 are under consideration as claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 18, 2019.

Priority
The present application claims status as a 371 (National Stage) of PCT/CN2016/101597 filed October 9, 2016, and claims priority under 119(a)-(d) to Chinese Application No. 201510653647.9 filed on October 10, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Chinese Application No. 201510653647.9, which papers have been placed of record in the file.  Please note that receipt of an English language translation of the Chinese priority document on April 27, 2020, is acknowledged.  

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Regarding claims 23, 25, and 28, please note that the Examiner is interpreting the scope as open-ended requiring at least 95% identity with SEQ ID NO: 1 with any N-/C-terminal additions and requires one or both of (A) a mutation at the amino acid residues at each of positions 36, 38 and 40, or (B) a mutation at the amino acid residues at each of positions 95, 97, 99, and 101.  It is noted that SEQ ID NO: 1 is 211 amino acids in length.  As such, the scope of claims 23, 25, and 28 encompasses up to 10 mutations and/or additions other than at the required amino acid residue positions.  
Regarding claim 32, please note that the Examiner is interpreting that the PDL-1 molecule requires one or more of the recited amino acid residues mutations or insertion of a glycine after position 102.  However, the PDL-1 molecule can contains additional mutated amino acid residues.  Such an interpretation is supported by the recitation of “comprises” one or more amino acid residues.  By reciting that the PDL-1 molecule “comprises” one or more residues is construed as open-ended encompassing additional mutated amino acid residues. 


Maintained Objections
Claim Objections
Claim 29 is objected to because of the following informalities:  claim 29 recites, “immune mobilizing monoclonal T-cell receptors against cacer (ImmTAC)…”  The Examiner respectfully requests that claim 29 recites, “immune mobilizing monoclonal T-cell receptors against cancer (ImmTAC)…”  in order to correct the spelling of cancer.  Appropriate correction is required.

Response to Arguments
	It is noted that Applicants have not provided arguments regarding the objection of claim 29.  Thus, the objection of claim 29 is maintained. 

New Rejections Necessitated by Amendment
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 is directed to .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained/Modified Rejections in light of Applicant’s Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-29, 32, and 34-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the Please note that the rejection has been updated in light of Applicants’ amendments; more specifically, amendments to claims 23, 25, and 28, cancellation of claim 31, and added new claims 34-40. 
Independent claims 23, 25, and 28 include a “PDL-1 molecule having at least 95% identity to SEQ ID NO: 1 and comprises one or both of (A) a mutation at the amino acid residues at each of positions 36, 38, and 30; and “(B) a mutation at the amino acid residues at each of positions 95, 97, 99, and 101”.  Given that SEQ ID NO: 1 is 211 amino acids in length thereby equating to up to 10 amino acid modifications in addition to either (A) and/or (B).  Claim 32 is directed to where the PDL-1 molecule comprises one or more amino acid residues selected from 1W; 36Q, 36E, 36T, or 36N; 38F, 38N, 38H, or 38A; 40M, 40F, 40L, 40W or 40Y; 47L, 47V, 47F, 47S, 47Y, 47P or 47A; 48S; 95T, 95V or 95L; 97L; 99F or 99A; 101D, 101K, 101E or 101H; and an addition of amino acid G after 102G.”  As such, the PDL-1 molecule of claim 32, only requires at least one of the recited mutations.  Claim 34 is directed to where the mutation at position 36 is selected from glutamine, glutamate, threonine, and asparagine. Claim 35 is directed to where the mutation at position 38 is selected from phenylalanine, asparagine, histidine, and alanine.  Claim 36 is directed to where the mutation at position 40 is selected from methionine, phenylalanine, leucine, tryptophan, and tyrosine.  Claim 37 is directed to where the mutation at position 95 is selected from threonine, valine, and leucine.  Claim 38 is directed to where the mutation at position 97 is leucine.  Claim 39 is directed to where the mutation at position 99 is selected from glycine and alanine.  Claim 40 is directed to where the mutation at position 101 is selected from aspartate, lysine, glutamate, and histidine.  As such, the PDL-1 molecule of each of claims 34-40 contain a specific mutation at one of the amino acid positions of (A) and/or (B).  In addition to certain manipulations of SEQ ID NO: 1, the PDL-1 molecule also exhibits a particular function recited in claims 23, 25, and 28. The “function” recited for this PDL-1 molecule is where the affinity of the PDL-1 molecule to the PD-1 molecule is at least two folds of the affinity of the wild-type PDL-1 molecule to the PD-1 molecule.  Thus, claims 23, 25, and 28 encompass a PDL-1 molecule that exhibits a particular function without requiring a core structure or sequence that would be necessary for each PDL-1 molecule to exhibit this function.  
The only required conserved structure in claims 23, 25, or 28 is that the PDL-1 molecule comprises either (A) and/or (B).  Although, the amino acid sequence of the PDL-1 molecule is based on 
The prior art does teach that there are four residues required for a PDL-1 molecule to bind to PD-1; namely, alanine at position 121, aspartate at position 122, tyrosine at position 123, and lysine at position 124 (See Lin et al., Proc. Natl. Acad. Sci. USA 105:3011-3016 (2008) at pg. 3014, col. 1, last paragraph) (cited in the IDS received on 4/26/18).  Lin et al. also teaches that a mutation of phenylalanine at position 67 and isoleucine at position 126 disrupted the folding of the PDL-1 molecule thereby indirectly precluding binding of the PDL-1 molecule to PD-1 (See Lin article, pg. 3014, col. 1, last paragraph).  Although Lin et al. demonstrates the criticality of 6 specific residues thereby suggesting that the claimed PDL-1 molecule would not have mutations at these particular positions, the Lin reference also demonstrates how mutating/modifying only two residues resulted in complete abrogation of the PDL-1 molecule to bind to PD-1.  Therefore, Lin et al. demonstrates the unpredictability of mutating/modifying one or more residues.   Moreover, the prior art does not recognize a required structure or sequence needed to improve the binding affinity of a PDL-1 molecule to a PD-1 molecule at least two fold when compared to the binding affinity of the wild-type PDL-1 molecule to the PD-1 molecule.  Langermann et al. teaches fragments of PDL-1 that bind to PD-1 and function as antagonists without triggering inhibitory signal transduction (Longermann et al. U.S. Publication No. 2011/0195068 A1 published on August 11, 2011, at paragraphs [0052], [0067]) (cited in the Action mailed on 12/30/19).  Although, Langermann et al. teaches two PDL-1 fragment amino acid sequences (See Langermann specification, paragraphs [0069]-[0070]), and PDL-1 extracellular domain fragments (See Langermann specification, paragraphs [0160]-[0163]), there is no indication what core structure or sequence is needed for the PDL-1 molecule to exhibit improved binding affinity of a PDL-1 molecule to a PD-1 molecule at least two fold when compared to the binding affinity of the wild-type PDL-1 molecule to the PD-1 molecule.  As such, the claims are directed to PDL-1 molecules with a certain function but no correlated structure associated with that 
Alternately, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification teaches a limited number of sequences meeting the claimed limitations, i.e., SEQ ID NOs: 5-34.  Notably, these sequences have from 1 insertion (i.e., SEQ ID NO: 34) to up to 10 mutations (i.e., SEQ ID NOs: 23-24 and 28).  Plus, these sequences contain mutations at specific amino acid positions as recited in instant claim 32.  While these sequences are provided (claim 33) and it is the particular amino acids that are mutated in these sequences that might be referred to in the specification as exhibiting the function (Table 1), such sequences are not representative of the scope of claims 23, 25, and 28 because the scope of these claims encompass the PDL-1 molecule comprising either (A) and/or (B) where the mutations of (A) and/or (B) can be any mutation.  Moreover, these specific sequences contain different mutations at one or more of the claimed positions without a common mutation/insertion shared among each sequence; meaning, each sequence does not contain the same mutation and/or insertion that would demonstrate a necessary core sequence that a PDL-1 molecule needs to function as claimed.  For example, there are no species demonstrating that a single mutation at one of the recited positions, even one of the specific mutations recited in claims 32 and/or 34-40, would exhibit at least two fold affinity to PD-1 as compared to SEQ ID NO: 1.  Thus, SEQ ID NOs: 5-34 are not sufficient for the skilled artisan to envisage other mutations at either (A) and/or (B) which preserve function nor to envisage those mutations other than those claimed in instant claim 33 with an expectation that function will be preserved.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 23-29, 32, and 34-40 do not meet the written description requirement.

Applicants’ Arguments
	Applicants contend that the claimed invention satisfies the written description requirement because Example 3 of the instant specification describes the identification of high-affinity PDL-1 molecules where Figure 5 depicts the amino acid sequences of SEQ ID NOs: 5-34 and where Table 1 depicts the affinity data of each of the sequences, and thus, the data demonstrates that there are at least two sets of core mutations independently associated with high-affinity PDL-1 molecules (See Applicant’s Response received on 8/5/20, pg. 6).  

Response to Arguments
Applicant's arguments filed 12/4/20 for claims 23-29, 32, and 34-40 as failing the written description requirement pursuant under 35 USC 112(a) have been fully considered but they are not persuasive for the following reasons. 
	In response to Applicant’s argument that the amendments to claims 23, 25, and 28 overcome the pending 112(a), written description, rejection because Example 3 of the instant specification describes the identification of high-affinity PDL-1 molecules where Figure 5 depicts the amino acid sequences of SEQ ID NOs: 5-34 and where Table 1 depicts the affinity data of each of the sequences, and thus, the data demonstrates that there are at least two sets of core mutations independently associated with high-affinity PDL-1 molecules, it is found unpersuasive.  Although it is acknowledged that the amendments limited the sequence identity of the PDL-1 molecule to at least 95% identity to SEQ ID NO: 1 and requires at least either positions 36, 38, and 40 (i.e,. mutation set (A)) or positions 95, 97, 99, and 101 (i.e., mutation set (B)) encompasses any mutation.  Moreover, instant claim 32 encompasses one or more mutations as specific amino acid residue positions including either (A) or (B).  Similarly, new claims 34-40 encompass specific mutations at a single amino acid position located with (A) or (B).  However, contrary to Applicant’s argument, the instant specification does not provide data and/or evidence demonstrating that any mutation at either (A) or (B) correlate to improved binding affinity to the PD-1 molecule.  Although Example 3 and Table 1 teach the binding affinity of SEQ ID NOs: 5-34 to the PD-1 molecule whereby each constitutes a species of the claimed genus, each of these PDL-1 molecules have a specific amino acid sequence with distinct mutations at various positions.  Notably, only one species, i.e., SEQ ID NO: 31, contains only the set of mutations of (B), and thus, is not representative of the instantly claimed genus of (B).  Plus, there are no species that contain only the set of mutations of (A).  Given that each species contains a different set of mutations, e.g., SEQ ID NO: 5 contains the mutations: 36Q, 38N, 40F, 95Y, and 97L and SEQ ID NO: 32 contains the mutations: 36T, 38A, 40Y, 95T, 97L, 99G, and 101D, an ordinary skilled artisan is unable to determine what specific core mutations are necessary in order for a PDL-1 molecule to exhibit the necessary function of at least two fold binding affinity to the PD-1 molecule compared to SEQ ID NO: 1.  This is because each species has more than one mutation at more than more position; meaning, it is not possible to deduce from the data provided in Example 3 and Table 1 which mutations at which positions are critical in constituting a necessary core set of mutations.  Although, SEQ ID NOs: 5-30 and 32 contains mutations at positions 36, 38, and 40, the combination of mutations varies such that there is no common core mutation.  As such, given that the prior art teaches that even minor mutations, e.g., two mutations within the PDL-1 molecule, can affect the function of the molecule (See rejection above), an ordinary skilled artisan cannot extrapolate the data described in Table 1 to extend to a representative number of species of the claimed genus because there is no data demonstrating the criticality of a mutation or a group of mutations at one or more positions.  Therefore, contrary to Applicant’s argument, the data does not demonstrate that there are at least two sets of core mutations independently associated with high-affinity PDL-1 molecules. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654